DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 27, 2021 has been entered. 
Response to Arguments
Applicant’s arguments with respect to claims 1, 20, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 20 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Achour et al 20180348343 (hereinafter Achour).
Regarding claim 20, Achour discloses a radar apparatus to detect or classify vehicles at a roadway by collecting a single value as the single value changes over time (see figs. 5 and 12, [0032], [0060], [0121]), the radar apparatus comprising: 
a first radar sensor having a first field of view that is positionable in a stationary manner at the roadway (iMTM radar 50, see figs. 5 and 12, [0060], [0121]), wherein the first radar sensor is configured to generate the plurality of time-domain radar detection events in response to vehicles passing through the first field of view, and wherein each time-domain radar detection event is a time series of numeric values derived from the signal detected at the first radar sensor (transmitting radar beams from iMTM radar 500 as a scan, across a FoV, and receiving reflected beams from each target within the FoV, see figs. 5 and 12, [0060]-[0061], [0121]); 
a first processor configured to generate radar supplemental data based on the generated plurality of time-domain radar detection events (RD maps, corresponding to 4D information that is determined from each RF beam radiated off of targets, by 112 see figs. 1 and 5, [0030], [0061]); 

an output sub-system configured to: store the estimated class and the generated radar supplemental data in the storage sub-system; or transmit the estimated class the generated radar supplemental data to a recipient (at the iMTM interface module, point cloud data from a RD map/radar data is input into a CNN, the CNN is used for target detection, and the CNN outputs data detecting and identifying targets, see figs. 1, 9, and 12, [0026], [0063], [0075], [0078], [0121]).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9, 11, 12, 14-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Achour et al 20180348343 (hereinafter Achour) in view of Goel et al 20200210721 (hereinafter Goel).
Regarding claim 1, Achour discloses a system to detect or classify objects at a roadway by collecting a single value as the single value changes over time (see figs. 5 and 12, [0032], [0060], [0121]), the system comprising: 
a storage sub-system configured to store a plurality of machine learning models (see figs. 1, 9, and 12, [0075], [0082]);

a first processor configured to generate radar supplemental data based on the generated plurality of time-domain radar detection events (RD maps, corresponding to 4D information that is determined from each RF beam radiated off of targets, by 112 see figs. 1 and 5, [0030], [0061]);
a controller configured to select, using the radar supplemental data, a machine learning model for estimating a class represented by a time-domain radar detection event (at the iMTM interface module, point cloud data from a RD map/radar data is input into a CNN, the CNN is used for target detection, and the CNN outputs data detecting and identifying targets, see figs. 1, 9, and 12, [0026], [0063], [0075], [0078], [0121]);
a second processor configured to apply the time-domain radar detection event against the selected machine learning model to estimate the class for the time-domain radar detection event (at the iMTM interface module, point cloud data from a RD map/radar data is input into a CNN, the CNN is used for target detection, and the CNN outputs data detecting and identifying targets, see figs. 1, 9, and 12, [0026], [0063], [0075], [0078], [0121]); and 
an output sub-system configured to one or more of: store the estimated class in the storage sub-system; or transmit the estimated class to a recipient (at the iMTM interface 
	Achour discloses storing a machine learning model for estimating classes represented by a plurality of radar detection events, but does not disclose:
storing a plurality of machine learning models for estimating classes represented by a plurality of radar detection events; and 
selecting (from a plurality of machine learning models for estimating classes represented by a plurality of radar detection events) using the radar supplemental data, a machine learning model for estimating a class represented by a time-domain radar detection event.
	In the same field of endeavor, Goel discloses a system to detect or classify objects at a roadway (see fig. 1, [0021]), the system comprising: 
a storage sub-system configured to store a plurality of machine learning models for estimating classes (perception engine 110 may include one or more ML models, see fig. 1, [0023]) represented by a plurality of radar detection events (collection of sensor data, wherein the sensor data can be radar data, see fig. 1, [0022]-[0024]); 
a first radar sensor having a first field of view that is positionable at the roadway (104, see fig. 1, [0022]), wherein the first radar sensor is configured to generate the plurality of radar detection events in response to vehicles passing through the first field of view (collection of radar sensor data, see figs. 2-4, [0022], [0029], [0059]); 
a first processor configured to generate radar supplemental data based on the generated plurality of radar detection events (collection of sensor data and generating 
and a controller configured to select, using the radar supplemental data, a machine model for estimating a class represented by a radar detection event (selection component 302 selects a sub-class ML model 304 based on received feature data 306, see figs. 2 and 3, [0037]-[0039]); and
a second processor configured to apply the radar detection event against the selected machine learning model to estimate the class for the radar detection event (selected sub-class ML model 304 uses feature map(s) to output a sub-classification, see figs. 2 and 3, [0039], [0041]-[0042], [0064]);
	It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Goel with the system of Achour by using the radar feature data to select a sub-class machine learning model for classification of a detected object, as disclosed by Goel, for the benefit of providing refined and precise classification of a detected object by determining the specific sub-class of the detected object.
Regarding claim 2 as applied to claim 1, Achour as modified by Goel discloses the claimed invention. Goel further discloses wherein the controller is configured to select the machine learning model for estimating the class represented by the time-domain radar detection event based on the radar supplemental data matching supplemental data associated with one or more time-domain radar detection events used to train the machine learning model (selection component 302 selects a sub-class 
Regarding claim 3 as applied to claim 1, Achour as modified by Goel discloses the claimed invention. Goel further discloses wherein the controller is configured to select the machine learning model for estimating the class represented by the time-domain radar detection event based on a lookup table using the radar supplemental data (selection component 302 selects a sub-class ML model 304 based on received feature data 306 being associated with a first classification, see figs. 2 and 3, [0037]-[0039], [0042]-[0043]).  
Regarding claim 4 as applied to claim 1, Achour as modified by Goel discloses the claimed invention. Achour further discloses wherein the machine learning model includes convolutional neural network layers (see [0075]).  
Regarding claim 5 as applied to claim 4, Achour as modified by Goel discloses the claimed invention. Goel further discloses wherein the machine learning model is a partial machine learning model and the second processor is configured to estimate the class using a full machine learning model comprising the partial model and one or more additional convolutional layers (see [0026], [0053]-[0057]).  
Regarding claim 6 as applied to claim 1, Achour as modified by Goel discloses the claimed invention. Achour further discloses wherein the machine learning model comprises strided convolutional neural network levels (a stride is a component of a CNN, see [0075]-[0077]).  
claim 7 as applied to claim 1, Achour as modified by Goel discloses the claimed invention. Goel further discloses wherein the machine learning model comprises a pooling layer (see [0011], [0030], [0038]).  
Regarding claim 8 as applied to claim 1, Achour as modified by Goel discloses the claimed invention. Goel further discloses wherein the machine learning model comprises a global pooling layer (see [0056]-[0057]).  
Regarding claim 9 as applied to claim 1, Achour as modified by Goel discloses the claimed invention. Goel further discloses wherein the machine learning model comprises residual connections (see [0056]-[0057]).  
	Regarding claim 11 as applied to claim 1, Achour as modified by Goel discloses the claimed invention. Goel further discloses wherein radar detection event data comprises a one-dimensional data series (collection of radar sensor data, see figs. 2-4, [0022], [0029], [0059]).  
Regarding claim 12 as applied to claim 1, Achour as modified by Goel discloses the claimed invention. Goel further wherein the controller is configured to select the plurality of machine learning models for estimating the class represented by the time-domain radar detection event (see [0061], [0098]).  
Regarding claim 14 as applied to claim 12, Achour as modified by Goel discloses the claimed invention. Goel further discloses wherein each machine learning model of the plurality of machine learning models has a different number of layers (see [0061], [0098]).  
	Regarding claim 15 as applied to claim 12, Achour as modified by Goel discloses the claimed invention. Goel further discloses wherein each machine learning 
	Regarding claim 16 as applied to claim 1, Lehning as modified by Goel discloses the claimed invention. Goel further wherein the supplemental data is associated with one or more of a lane in which the vehicles are detected, a length of the vehicles, a speed of the vehicles, a height of the vehicles, or an obstruction (collection of sensor data and generating regions of interest ROI, map features, and classifications/probabilities (feature data) from the collected radar data, wherein the sensor data can be radar data, see figs. 1, 3, and 5, [0022]-[0024], [0029], [0031]-[0032], [0037]).  
	Regarding claim 17 as applied to claim 1, Achour as modified by Goel discloses the claimed invention. Goel further discloses a second radar sensor having a second field of view that is positionable at the roadway, wherein the second radar sensor is configured to generate another plurality of time-domain radar detection events in response to the vehicles passing through the second field of view (see fig. 5, ([0022], [0071]-[0072]).  
	Regarding claim 18 as applied to claim 17, Achour as modified by Goel discloses the claimed invention. Goel further discloses wherein the first field of view and the second field of view are configured to overlap (see figs. 1, 2, and 5, ([0022], [0071]-[0072]).  
claim 19 as applied to claim 17, Achour as modified by Goel discloses the claimed invention. Goel further discloses wherein the plurality of time-domain radar detection events and the other plurality of time-domain radar detection events are used to classify a same target vehicle (see figs. 1 and 5, [0022]).  
Regarding claim 21, Achour discloses a method to detect or classify vehicles at a roadway by collecting a single value as the single value changes over time (see fig. 5, [0032], [0060]), the method comprising: 
obtaining a plurality of training events (reflections off each of the targets 504-514, see fig. 5, [0060]-[0061]) from time-sequential radar data provided by a first radar sensor having a first field of view that is positionable in a stationary manner at the roadway (transmitting radar beams from iMTM radar 500 as a scan, across a FoV, and receiving reflected beams from each target within the FoV, see figs. 5 and 12, [0060]-[0061], [0121]); 
obtaining supplemental data associated with the training events by processing one or more of the radar data provided by the first radar sensor or the training events (RD maps, corresponding to 4D information that is determined from each RF beam radiated off of targets, see [0030], [0061]); and 
training a machine learning model to estimate a class for a time-domain radar detection event (training the CNN using real sensor data, see fig. 10, [0030], [0061], [0079]-[0081]).
	Achour does not disclose separating the training events into a plurality of groups based on the supplemental data and training a plurality of machine learning models to estimate a class for a time-domain radar detection event.

a  radar sensor having a field of view that is positionable at the roadway (104, see fig. 1, [0022]), wherein the first radar sensor is configured to generate the plurality of radar detection events in response to vehicles passing through the first field of view (see fig. 1, [0024]); and 
a processor configured to: 
generate radar supplemental data based on the generated plurality of radar detection events (collection of sensor data and generating regions of interest ROI, map features, and classifications/probabilities (feature data) from the collected radar data, wherein the sensor data can be radar data, see figs. 1, 3, and 5, [0022]-[0024], [0029], [0031]-[0032], [0037])
separate training events into a plurality of groups based on the supplemental data (creation of sub-class ML models 304(1) – 304(p) associated with different classifications, see fig. 3, [0011], [0018], [0027], [0037]) and train a plurality of machine learning models to estimate a class for a time-domain radar detection event (training the sub-class ML models 304, see fig. 3, [0018], [0042]-[0044], [0050], [0052]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Goel with Achour by training multiple machine learning models, as disclosed by Goel, for the benefit of determining the specific sub-class of an object detected by the radar.
Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Achour et al 20180348343 (hereinafter Achour) in view of Goel et al 20200210721 hereinafter Goel) as applied to claims 1 and 12, and further in view of Saito et al 20200193511 (hereinafter Saito).
Regarding claim 10 as applied to claim 1, Achour as modified by Goel teaches the claimed invention except wherein the generated plurality of radar detection events are padded or truncated to a predetermined length associated with the model before the radar detection event is applied against the model.  Saito, however, discloses, inputting features into a neural network, wherein the inputs are padded to that all the inputs have the same length (se [0034]). It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Saito to the combination of Achour and Goel by padding the inputs to the machine learning model as disclosed by Saito, for the benefit of producing fixed-length vectors in the neural network architecture.
Regarding claim 13 as applied to claim 12, Achour as modified by Goel teaches the claimed invention wherein the generated plurality of radar detection events are padded or truncated to a predetermined length before the radar detection event is applied against the plurality of models. Saito, however, discloses, inputting features into a neural network, wherein the inputs are padded to that all the inputs have the same length (se [0034]). It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Saito to the combination of Achour and Goel by padding the inputs to the machine learning model as disclosed by Saito, for the benefit of producing fixed-length vectors in the neural network architecture.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Harrison 20190204834 discloses a method and apparatus for object detection using convolutional neural network systems.
Trompf et al 5,949,367 discloses a method for classifying objects in an environmentally adaptive manner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648